DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 10/5/2021. Claims 1-15 are pending in this application. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 9, line 2: in front “sidewalls”, delete “the”, because sidewalls of the third contact structure are not prior claimed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 

3.	Claim(s) 1-3, 5-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2019/0035733). 
	Re claim 1, Park teaches, Fig. 29, [0046, 0047, 0054, 0055, 0064, 0099, 0153 & 0161], a semiconductor device comprising: 
-a plurality of first contact structures (CEP, BLP, CLP, PLP); 
-plug-shaped second contact structures (MCd, PC) configured to be electrically connected to a first number (CLP, PLP) of the plurality of first contact structures, respectively; 
-a slit-shaped second contact structure (vertical structures 20) configured to be electrically connected to a second number (CEP, BLP) of the plurality of first contact structures (220), adjacent in a first direction (vertical); and 
-a third contact structure (EL in SL and/or 222 in 220) configured to be electrically connected to sidewalls of the plug-shaped second contact structures (MCd, PC), adjacent in the first direction.  

    PNG
    media_image1.png
    466
    695
    media_image1.png
    Greyscale

Re claims 2-3, Park teaches a substrate (210), ad a transistor (TR) formed on the substrate, wherein the plurality of the first contact structure (BLP, CEP, CLP, PLP) are connected to the transistor; wherein the transistor TR belongs to a page buffer (Fig. 29, [0026, 0029, 0155]). 
Re claim 5, Park teaches the plug-shaped second contact structures (MCd, PC) and the third contact structure (EL or 222) are positioned at the same level (using layer 250 or 212 as a level) (Fig. 29).
Re claim 7, Park teaches the third contact structure (EL or 222) is misaligned with the plurality of first contact structures (BLP, CEP, CLP, PLP), and the misaligned third contact structure and the plurality of first contact structures are connected to each other through the plug-shaped second contact structures (MCd, PC) (Fig. 29).
Re claims 8 & 10, Park teaches the plug- shaped second contact structures (MCd, PC), the slit-shaped second contact structure (20), and the third contact structure (EL or .
4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2020/0027892). 
	Re claim 1, Zhu teaches, Fig. 1, [0038, 0039 & 0045], a semiconductor device comprising: 
-a plurality of first contact structures (152, 154); 
-plug-shaped second contact structures (136) configured to be electrically connected to a first number (152, 154) of the plurality of first contact structures, respectively; 
-a slit-shaped second contact structure (124) configured to be electrically connected to a second number of the plurality of first contact structures (152, 154), adjacent in a first direction (vertical); and 
-a third contact structure (116) configured to be electrically connected to sidewalls of the plug-shaped second contact structures (136), adjacent in the first direction.  

    PNG
    media_image2.png
    481
    407
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
The teachings of Park have been discussed above. 
Re claim 9, Park does not explicitly teach the third contact structure and the plug- shaped second contact structures, connected to the sidewalls of the third contact structure, configured one interconnect line. 
Park does teaches contact plug PC connected to wiring lines 222 (Fig. 29). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Park to obtain the third contact structure and plug-shaped contact structures configured one interconnect line as claimed, because it involves only to design choice in order to achieve a compact interconnect structure, and it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
5.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 allowed including “a plug-shaped second contact configured to pass through the etch stop…a third contact structure configured to…in first direction”. 
Response to Arguments
6.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/5/21